               Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 1 of 7



May 26, 2021

VIA ECF

The Honorable Victor Marrero
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street, Suite 1040
New York, New York 10007

Re:      Ramchandani v. Citigroup, Inc., et al., 19-cv-09124 (VM)

Dear Judge Marrero:

        The parties write jointly on behalf of Plaintiff Rohan Ramchandani (“Ramchandani” or “Plaintiff”)
and Defendants Citigroup Inc., Citicorp LLC and Citibank, N.A. (collectively, “Citi” or “Defendants”),
pursuant to Your Honor’s Order dated April 26, 2021 (the “April 26 Order”). The parties met and conferred
between May 20-26, 2021 pursuant to Federal Rule of Civil Procedure 26(f). The details of the plan of
discovery that the parties have agreed upon are below with the Case Management Plan annexed as
Exhibit A.

    I.   Brief Description of the Case, Including the Factual and Legal Bases for the Claim(s) and
         Defense(s)

            a. Plaintiff’s brief description of the case and the factual and legal basis for his claim

         Ramchandani brings this action against Defendant Citibank, N.A., his former employer, and the
other Defendants. The Complaint alleges one count of malicious prosecution stemming, among other
things, from Citi's disclosure of information about Ramchandani to, and other communications with, the
United States Department of Justice ("DOJ") in connection with an investigation into a purported criminal
antitrust conspiracy arising out of Ramchandani’s role as trader in foreign currency exchange spot
markets (the “FX Spot markets”), and specifically the Euro/Dollar (“EUR/USD”) FX Spot market, on behalf
of Citi.

        As detailed in the Complaint herein, Ramchandani alleges, among other things, that (i) Citi made
materially misleading statements regarding Ramchandani, and provided materially misleading accounts
of Ramchandani’s conduct, to the DOJ, which played an actionable role in the commencement of the
DOJ’s putative criminal case against Ramchandani; (ii) Citi knew that the statements and accounts it
provided were materially misleading and that Ramchandani had not engaged in criminal antitrust
violations; and (iii) Citi acted with malice, within the meaning of governing law. Including by falsely
identifying Ramchandani (whom Citi knew was not culpable for a criminal antitrust violation) as the single
purported wrongdoer within Citi, thereby, among other things, diverting attention from other actually
culpable conduct within Citi. Ramchandani alleges that the foregoing renders Citi liable for malicious
prosecution, and (among other things) attendant actual and exemplary damages, under governing law.1




1
  The Court's April 26 Order did not call for the parties to submit extensive legal arguments and factual assertions
(or responses thereto). Accordingly, Ramchandani will not be responding to the various arguments and assertions
set forth in Citi’s “Statement of Defenses” below, unless so directed by the Court.
              Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 2 of 7

The Honorable Victor Marrero
May 26, 2021
Page 2

           b. Defendants’ brief description of the case and the factual and legal basis for its
              defenses

         The Complaint’s sole claim is for malicious prosecution. To maintain this claim against a civilian
defendant, Ramchandani bears the burden to prove that: Citi overtook the volition of the DOJ such that
Citi “in effect” initiated the prosecution against Ramchandani, the prosecution was without probable
cause, and Citi acted with malice. The Complaint’s allegations (accepted as true at the pleading stage),
were based on speculation and innuendo. The indisputable material facts, however, will foreclose each
element of Ramchandani’s claim, and at the close of discovery, will compel the grant of summary
judgment in Citi’s favor dismissing the Complaint.

                                     *               *              *

       Citi did not initiate a prosecution. As a matter of public record, Citi, along with JPMorgan Chase
& Co., Barclays PLC and the Royal Bank of Scotland, were investigated by the DOJ regarding the trading
of currencies in the FX market. The DOJ’s scrutiny of alleged FX market manipulation began in
September 2013 when another bank — UBS AG (“UBS”) — approached the DOJ and sought leniency
under DOJ guidelines by self-disclosing “evidence of potential collusion” involving numerous other banks.
Public court filings by the DOJ indicate that UBS’ leniency application provided scores of significant in-
person or telephonic meetings, and synthesized factual information for the DOJ which “led to” the
prosecutions of Citi and the other banks.

        Early in its investigation, the DOJ focused on “chat rooms” that were sometimes referred to by its
participants — Ramchandani and the three traders at other banks — as the “Cartel,” the “Mafia,” and the
“Dream Team” (the “Chatrooms”). The DOJ relied heavily upon one of the traders employed first by
Barclays and then by UBS — Matthew Gardiner (“Gardiner”) — who cooperated with the DOJ in its
investigation, and who then testified extensively at the trial of Ramchandani and two other traders as to
the meaning of the communications in the Chatrooms. Gardiner testified, among other things, that he,
Ramchandani and the other traders had an agreement to “coordinate [their] trading.” (Trial Tr. 406:8-19,
633:9-15.)

        The trial record will demonstrate that Citi was not a supporting witness for the DOJ with regard to
Ramchandani’s chatroom communications at Ramchandani’s trial. The DOJ’s prosecution of
Ramchandani and the other traders was supported almost entirely by Gardiner, the DOJ’s own
independent analysis of trading records, and the traders’ chatroom communications. Gardiner
interpreted the traders’ communications for the jury. The DOJ did not rely upon Citi witnesses to “decode”
any of Ramchandani’s communications at trial as the Complaint alleges (see, e.g., ¶ 187). Nor did the
DOJ reference any evidence from Citi during its opening statement or summation.

        Thus, Citi was not a complaining witness regarding the DOJ’s FX investigation or a complainant
against Ramchandani or any of the traders. Citi was itself prosecuted by the DOJ (and other regulators)
and ultimately entered a guilty plea based on the charge of conspiracy to violate the Sherman Act largely
due to Ramchandani’s conduct, which resulted in Citi’s payment of more than $2.4 billion in fines to
various regulators. The undisputed public submissions by the DOJ will confirm that Citi initiated no action
against Ramchandani and instead, years after Citi’s guilty plea, the DOJ independently prosecuted
Ramchandani and two other traders for the alleged conspiracy among them.

      The evidence will also show that Citi did not fabricate evidence or knowingly make a false
statement to the DOJ as the Complaint alleges. To the contrary, the evidence will show that Citi
              Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 3 of 7

The Honorable Victor Marrero
May 26, 2021
Page 3

cooperated with the DOJ through its lawyers at Cleary GottliebSteen & Hamilton LLP, including Lev
Dassin, a former Acting United States Attorney for the Southern District of New York and Jonathan
Kolodner, a former Acting Chief of the Criminal Division and Chief of the Complex Frauds Unit of that
Office. Citi truthfully provided factual information to the DOJ, including Ramchandani’s own proffer of
exculpatory evidence through his counsel.2

        As for the Complaint’s allegations that — notwithstanding Gardiner’s admissions —
Ramchandani’s chatroom communications were benign, those allegations have now been categorically
rejected by a United Kingdom Employment Tribunal where Ramchandani brought claims against Citi for
unfair dismissal. That Tribunal determined that Ramchandani’s chats were improper, constituted
“culpable acts of misconduct in breach of his contract of employment,” and that Ramchandani “was not
dismissed as a scapegoat” but because of his chats which violated Citi policies. Ramchandani is
collaterally estopped from challenging these findings.

        In short, the indisputable evidence will demonstrate that Citi did not initiate a prosecution against
Ramchandani by overtaking the volition of the DOJ, and that Citi did not in any way make a knowing,
false statement to the DOJ. Ramchandani will fail to sustain his burden to prove otherwise.

       Ramchandani Cannot Overcome the Presumption of Probable Cause. As part of Ramchandani’s
theme, the Complaint alleges that Citi “fabricated an antitrust case” for the DOJ. (Complaint, ¶ 5.) The
Complaint identified no such allegedly fabricated evidence and Ramchandani will be unable to prove this
naked assertion. The law is inviolate: In the absence of any showing of fraud, perjury, or bad faith, the
grand jury’s indictment of Ramchandani (and the two other traders) creates a presumption of probable
cause that is a complete defense to Ramchandani’s malicious prosecution claim.

         The prosecution resulted solely from the DOJ’s independent determination of wrongdoing
concerning those traders, and after a federal grand jury independently determined probable cause to
indict them. Citi did not (and could not) have influenced that determination. Ramchandani will be unable
to make the requisite factual showing to rebut the presumption of probable cause.

        Citi did not act with malice. As noted above, Citi did not seek out the DOJ or initiate an action
against Ramchandani. It cooperated fully and truthfully with the DOJ. Based largely upon
Ramchandani’s conduct in the Chatrooms — which violated Citi policies as already determined — Citi
accepted a guilty plea and paid over $2.4 billion in fines to various regulators. Ramchandani will not be
able to prove that any action taken by Citi was out of malice.

                                      *               *              *

         At the close of discovery, the undisputed record evidence will show that Citi did not overtake the
volition of the DOJ and initiate a prosecution against Ramchandani, did not provide false, perjured or bad
faith evidence to the DOJ necessary to rebut the presumption of probable cause afforded by the grand
jury indictment, and did not act out of malice towards Ramchandani. The malicious prosecution claim is
devoid of any factual or legal basis.




2
       Ramchandani, through his counsel, declined to be interviewed by the DOJ, and Citi’s lawyers instead
presented his position on factual issues to the DOJ.
                 Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 4 of 7

The Honorable Victor Marrero
May 26, 2021
Page 4

     II.   Contemplated Motions

           Plaintiff’s Contemplated Motions

        At this time, Ramchandani anticipates that he may bring a motion for summary judgment following
the close of discovery, in accordance with the case management order annexed hereto at Exhibit A (the
“Proposed Order”).

           Defendants’ Contemplated Motions

      Citi anticipates making a motion for summary judgment at the conclusion of discovery in
accordance with the Proposed Order.3

    III.   Prospect for Settlement

           As of the date of this letter, there have been no settlement discussions between the parties.

    IV.    Agreement to Proceed Before Magistrate Judge

           The parties do not consent to proceed for all purposes before Magistrate Judge Aaron.




3
       The parties do not wish to proceed to trial on the merits of the dispute in accordance with the expedited trial
procedure provided for in Part VI.A of Your Honor’s Individual Practices.
             Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 5 of 7

The Honorable Victor Marrero
May 26, 2021
Page 5

Respectfully submitted,

      LAW OFFICE OF DAVID R. LURIE, PLLC            GOODWIN PROCTER LLP


      By: /s/ David R. Lurie__________________      By: /s/ Marshall H. Fishman_________
      David R. Lurie                                        Marshall H. Fishman
      194 President Street                                  Samuel J. Rubin
      Brooklyn, New York 11231                              William J. Harrington
      Telephone: (347) 651-0194                             Lindsay E. Hoyle
      david@davidlurielaw.com                       The New York Times Building
                                                    620 Eighth Avenue
                                                    New York, NY 10018
                                                    Telephone: (212) 813-8800
                                                    Facsimile: (212) 355-3333
                                                    mfishman@goodwinlaw.com
                                                    srubin@goodwinlaw.com
                                                    wharrington@goodwinlaw.com
      Counsel for Plaintiff                         lhoyle@goodwinlaw.com

                                                    Counsel for Defendants

cc:    All counsel of record (via e-mail)

Enclosure
                                         &9)*#*5"
                  Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 6 of 7


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X


                                               Plaintiff(s),
                                                                              19     Civ. 09124      (VM)
                   - against -
                                                                                          ---
                                                                         CIVIL CASE MANAGEMENT PLAN
                                                                            AND SCHEDULING ORDER
                                               Defendant( s ).
---------------------------------------------------------------------X
This Scheduling Order and Case Management Plan is adopted in accordance with Fed. R. Civ. P. I 6-26(f).

I.       This case is)(is not) to be tried to a jury: [circle one]

2.                                                           June
         Joinder of additional parties to be accomplished by _ _25,
                                                                  _ 2021
                                                                    _ _ _ __

3.                                                                       June
         Amended pleadings may be filed without leave of the Court until _ _25,
                                                                              _ 2021
                                                                                _ _ _ _ _ __

4.       Initial disclosure pursuant to Fed. R. Civ. P. 26(a)(l) to be completed within fourteen (14) days of the date of
         the parties' conference pursuant to Rule 26(t),                        specifically by not later than
         June 9, 2021

5.       All fact discovery is to be completed either:

         a.        Within one hundred twenty ( 120) days of the date of this Order, specifically by not later than
                   October
                   _ _ _ 1,_2021
                             _ _ _ _ _ _ _ _ _ ; or

         b.        Within a period exceeding 120 days, with the Court's approval, if the case presents unique
                   complexities or other exceptional circumstances, specifically by not later than _ _ _ _ __

6.       The parties are to conduct discovery in accordance with the Federal Rules of Civil Procedure and the Local
         Rules of the Southern District of New York. The following interim deadlines may be extended by the parties
         on consent without application to the Court, provided the parties are certain that they can still meet the
         discovery completion date ordered by the Court.

         a.                                                                     June
                   Initial requests for production of documents to be served by _ _9,_2021
                                                                                       _ _ _ _ _ _ _ _ __

         b.                                                     June
                   Interrogatories to be served by all party by _ _9,_2021
                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         c.                                       October
                   Depositions to be completed by _ _ _1, _2021
                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                   1.       Unless the parties agree or the Court so orders, depositions are not to be held until all parties
                            have responded to initial requests for document production.

                   ii.      Depositions of all parties shal I proceed during the same time.

                   iii.     Unless the parties agree or the Court so orders, non-party depositions shall follow party
                            depositions when possible.



                                                                 -1-
                        Case 1:19-cv-09124-VM Document 30 Filed 05/26/21 Page 7 of 7


             d.          Any additional contemplated discovery activities and the anticipated completion date:




             e.          Requests to Admit to be served no later than October 25, 2021
                                                                                        --------------
  7.          All expert discovery (ordinarily conducted following the completion of fact discovery) including parties'
              expert reports and depositions, witness lists and identification of documents pursuant to Fed. R. Civ. P.
              26(a)(2), (3) and 3S(b), is to be completed by:

              a.         Plaintiff
                                     ------------------------------
              b.         Defendant
                                        -----------------------------
  8.          Contemplated motions:

              a. Plaintiff: Summary Judgment
                               - ------------------------------
              b. Defendant: Summary Judgment
                                  ------------------------------
  9.          Following all discovery, all counsel must meet for at least one hour to discuss settlement, such conference to
                                        December
              be held by not later than _  _ _ _1,_ 2021
                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   10.        Do all parties consent to trial by a Magistrate Judge under 28 U.S.C. § 636(c)?

                                    Yes   _____,n........__ _                     No _        n.....___
                                                                                              ......✔



   TO BE COMPLETED BY THE COURT:

   11.        The next Case Management Conference is scheduled for _ _ _ _ _ _ _ _ _ _ _ _ _ __

           In the event the case is to proceed to trial, a firm trial date and the deadline for submission of the Joint Pretrial
   Order and related documents shall be scheduled at the pretrial conference following either the completion of all
   discovery or the Court's ruling on any dispositive motion.

            The Joint Pretrial Order should be prepared in accordance with Judge Marrero ' s Individual Practices. If this
   action is to be tried before a jury, proposed voir dire and jury instructions shat I be filed with the Joint Pretrial Order.
   No motion for summary judgment shall be served after the deadline fixed for the Joint Pretrial Order.


   SO ORDERED:

   DATED:                New York, New York



                                                                                                        VICTOR MARRERO
                                                                                                             U.S .D.J.

                                                                                -2-


         5IFQBSUJFTDPOUJOVFUPNFFUBOEDPOGFSSFHBSEJOHUIFEBUFTGPSFYDIBOHJOHFYQFSUSFQPSUTBOEXJMMBEWJTFUIF$PVSUSFHBSEJOHBQSPQPTFEEBUFGPSFYDIBOHFPODF
UIFQBSUJFTIBWFEFUFSNJOFEUIFTDPQFBOEOBUVSFPGBOUJDJQBUFEFYQFSUTVCNJTTJPOT
